Vista la moción sobre desesti-mación qne antecede, atendidas las manifestaciones Rectas bajo juramento por el abogado del apelante en oposición a la. misma, tendentes a explicar y justificar basta cierto pnnto la negligencia excusable imputable a dicbo abogado, y ha-biendo el apelante invocado la discreción de este tribunal y la doctrina establecida en los casos de Alvarez v. National Fire Insurance Co., 36 D.P.R. 928 y la resolución de este tribunal de fecha 10 mayo de este año en el caso No. 4560, Montañez v. Muñoz — esta corte, en el ejercicio de su discre-ción, concede un nuevo término de treinta días a la parte apelante para radicar la transcripción de la evidencia en la secretaría de la corte inferior, a partir del 26 de mayo de 1928, quedando la Corte de Distrito de San Juan con plena jurisdicción para conceder las demás prórrogas que en tiempo y por justa causa haya solicitado y pueda solicitar el ape-lante, debiendo el dicho apelante imprimir a su trabajo y gestiones la mayor actividad posible.